Citation Nr: 1125002	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for service-connected mechanical low back pain with traumatic arthritis of the thoracic spine at T1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1985 to February 2005.

This matter arises before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2008, the Veteran testified at a formal hearing in front of a decision review officer at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability was raised again by the record in an April 2011 post-remand brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must again be remanded for further development in order to ensure compliance with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2009, the Board remanded the Veteran's claim to the AMC in order to obtain the Veteran's treatment records from Blanchfield Army Community Hospital and to afford the Veteran with a compensation and pension examination to determine the nature, extent, and severity of his back disability.  Although the RO asked the Veteran to sign an Authorization and Consent to Release Information form for Blanchfield Army Community Hospital, that facility is a military hospital located on Fort Campbell and does not require the Veteran to separately authorize the release of his records.  The Veteran apparently did not return the form, but the record does not reveal that the RO made any further attempts to obtain these records.  Therefore, on remand, the RO should attempt to obtain the Veteran's medical records from the Blanchfield Army Community Hospital.

Additionally, the Veteran cancelled compensation and pension examinations in June 2010 and July 2010 before he was finally scheduled for a third examination on July 19, 2010.  When the Veteran failed to report to the examination, the RO denied his claim.  However, in a January 2011 statement, the Veteran asserted that he was never notified that he was scheduled for an examination.  The Board observes that the record does not indicate that the Veteran was ever notified that he was scheduled for an examination on July 19, 2010.  Therefore, the Veteran should be scheduled for another compensation and pension examination for his back disability.

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records pertaining to the Veteran from Blanchfield Army Community Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his back disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner must comment on the orthopedic and neurological manifestations of the Veteran's back disability.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

The claims folder must contain a copy of the correspondence sent to the Veteran notifying him of the time and place of the scheduled VA examination.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.  Thereafter, the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



